Exhibit 10.3.11

 

RETENTION AGREEMENT

This Retention Agreement (hereafter “Agreement”) is hereby entered into by and
between John P. Sanders (hereafter “Sanders”) and Westaff, Inc., Westaff (USA),
Inc., and Westaff Support, Inc. (hereafter “Westaff”).

A.       Sanders is employed by Westaff as Senior Vice President, Chief
Financial Officer, Controller and Treasurer pursuant to the February 20, 2001
Employment Contract, as amended by the Addendum to Employment Contract dated
January 2, 2002, and the First Amendment to Westaff Employment Contract
effective March 24, 2006 (the “Employment Agreement.”)

B.        Westaff desires to have Sanders remain an employee for a transition
period through June 29, 2007 (the “Retention Date”).   As an incentive for
Sanders to remain an employee of Westaff through the Retention Date, Westaff
will pay him in an amount equal to two (2) months’ of his present base salary (a
“Retention Bonus”).

C.        In consideration of this Retention Bonus, Sanders agrees to release
Westaff from any obligation to pay him severance under the Company’s Key
Employee Transition Compensation Plan, (“KETC”) and Transition Compensation Plan
(“TCP”).

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

1.             Sanders agrees to remain an employee and perform his duties with
Westaff through the Retention Date.

2.             Sanders understands and agrees that in consideration for his
promises and covenants contained herein, Westaff will pay Sanders in one lump
sum an amount equivalent to two (2) months’ of his base salary at the time of
signing this Agreement or $40,000 less appropriate withholdings. Sanders shall
receive this Retention Bonus within ten (10) business days of the Retention
Date.

3.             Sanders further understands that he will not be eligible for any
portion of the Retention Bonus if he resigns from his employment with Westaff
prior to the Retention Date, or if his employment is terminated by Westaff for
cause. For purposes of this Agreement, “cause” shall be defined in accordance
with Paragraph l.d. of the Employment Contract.

4.             If any provision of this Agreement is unenforceable, the
remainder of this Agreement shall nonetheless remain binding and in effect.

5.             This Agreement, together with the Employment Agreement, describe
the complete agreement between Sanders and Westaff and supersedes any and all
prior agreements, promises or inducements concerning its subject matter.


--------------------------------------------------------------------------------


 

Dated:   May 10, 2007

/s/ John P. Sanders

 

 

 

John P. Sanders

 

 

 

 

 

 

 

 

 

 

 

 

Dated:   May    , 2007

WESTAFF, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Michael T. Willis

 

 

 

 

Michael T. Willis

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

Dated:   May    , 2007

WESTAFF (USA), INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Bonnie A. McDonald

 

 

 

 

Bonnie A. McDonald

 

 

 

 

Vice President and Secretary

 

 

 

 

 

 

 

 

 

 

 

 

Dated:   May    , 2007

WESTAFF SUPPORT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Michael T. Willis

 

 

 

 

Michael T. Willis

 

 

 

 

President and Chief Executive Officer

 

 

 


--------------------------------------------------------------------------------